 

 

Case

Soa:
py

Pt 20-cv-00012- “ARS- MJD Document 2. Filed 01/07/20 ‘Page 1 of 1 PagelD #: 5A

Uneven Srares Desteret Cover

Ba lie Coe Wesneect: aE Lvocgey eT)

 

 

[IMediaS. Gok, pose, | can 07 2000

U.S.CLERK’'S OFFICE __
— Relaktonee : INDIANAPOLIS, INDIANA

Nobel: hint

 

le. LanmWladend | 2220-00072 JRS MID

 

oo Wo FCE Verre \harte, Trtaay po

 

Respondent

 

 

Merten ev Waves oe oR Nsspsr. ze i

TL Pour MetinS. Geka Clurin the pelibione”)y cab

 
 

Ae “pnoves Whe Lronarnlade Cork Socom orkegehe aaa ca

 

 

AMS SMe | doy ae senna A 3 upanste

 

 Tfericed lou ES. &. Ce PLS or Bintchin, The wed te Gok
lo Comalel ‘service Mherele

Trsuppecat has pen Me guhoerndes RAMS oh

: WE WIAD A Ve instead pation.

 

«Saye salomalled,.
Make S, SCARS,

 

 

 

 

 
